DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because the claims are replete with informalities. Please note, here are a few examples: 
in claim 1 lines 1-2, “the width direction” should be --a width direction--;  
in claim 1 line 3, “the width direction” should be --a width direction--;  
in claim 1 line 6, “Providing” should be --providing--; 
in claim 1 line 8, “Wherein” should be --wherein--;
in claim 1 line 10, “the occupant side” should be --an occupant side--;
in claim 1 line 12, “A side airbag device” should be --the side airbag device--;
in claim 2 line 2, “the direction” should be --a direction--;  
in claim 2 lines 4-5, “of the other seat” should be deleted;
in claim 3 line 2, “the direction” should be --a direction--;
in claim 4 line 2, “the direction” should be --a direction--; 
in claims 9, 10 AND 11 each in line 2, “the other seat” should be --the second seat--;
in claim 12 line 3, “The side” should be --the side--.
Appropriate correction is required, and applicant is advised to thoroughly review the claims and correct any other errors of which applicant becomes aware in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claims 16, 17, 18, 19 AND 20 each in line 2, the limitation “is attached near a position in which a shoulder of an occupant abuts a main chamber” positively recites a human body part. Examiner suggests changing said limitation to --is configured to be attached near a position in which a shoulder of an occupant abuts a main chamber--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language failing to positively set forth structure and its interconnection.  Please note, here are a few examples:  
Claim 1 recites the limitation "the other seat side direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side support part" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one seat side" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1 lines 2-5, the limitation “the side airbag device being provided on a side surface portion on a center side in the width direction of a backrest of a seat of one of a seat and a second seat disposed side by side in the width direction of a vehicle” is unclear. Therefore, claim 1 is rendered indefinite.
In claim 1 last five lines, the limitation “A side airbag device, comprising: when the occupant seated in the one seat moves toward the other seat side direction, the deployed sub-chamber interferes with the side support part on the one seat side formed in the backrest of the other seat and provide a reaction force from the other seat to the expanded main chamber” is unclear. Therefore, claim 1 is rendered indefinite.  
Claim 2 the other seat side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the side support part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2 lines 1-5, the limitation “wherein when the occupant moves in the direction from the one seat toward the other seat side during a collision event, the deployed sub-chamber abuts a side of the other seat of the side support part on the one side of the other seat of the other seat” is unclear. Therefore, claim 2 is rendered indefinite.
Claim 3 recites the limitation "the other seat side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the one seat side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the side support portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3 lines 1-4, the limitation “wherein when the occupant moves in the direction from the one seat toward the other seat side during a collision event, the deployed sub-chamber abuts the one seat side of the side support portion on the one seat side of the other seat” is unclear. Therefore, claim 3 is rendered indefinite.
Claim 4 recites the limitation "the other seat side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front face" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4 lines 1-5, the limitation “wherein when the occupant moves in the direction from the one seat toward the other seat side during a collision event, the 
Claims 5-20 are also rejected for the same reasons above due to their dependency from at least claim 1.
Appropriate correction is required, and the claims should be reviewed in their entirety for compliance with 35 U.S.C. 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borjeson et al. (U.S. Patent 9,358,943 B2), cited by applicant.
Regarding claim 1, Borjeson et al. (Figs. 1-24) discloses a side airbag device 10 comprising a cushion 10 disposed side by side in the width direction of a vehicle, the side airbag device being provided on a side surface portion on a center side in the width 
Providing an inflator 20 within the cushion that receives a signal from a sensor to generate a gas and deploys the cushion; and 
Wherein the cushion 10 comprises a main chamber and a sub-chamber disposed on a base panel opposite to a base panel of the main chamber on the occupant side of the main chamber that is in contact with an occupant 40 seated in the seat (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached); 

    PNG
    media_image1.png
    515
    455
    media_image1.png
    Greyscale

A side airbag device 10, comprising: when the occupant 40 seated in the one seat moves toward the other seat side direction, the deployed sub-chamber interferes with the side support part on the one seat side formed in the backrest of the other seat and provide a reaction force from the other seat to the expanded main chamber (Figs. 1-24.
Regarding claims 2-11 and 13-20, Borjeson et al. (Figs. 1-24) discloses the side airbag device 10, 
(claim 2) wherein when the occupant 40 moves in the direction from the one seat 24 toward the other seat 26 side during a collision event, the deployed sub-chamber abuts a side of the other seat 26 of the side support part on the one side of the other seat of the other seat (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached);

    PNG
    media_image2.png
    545
    571
    media_image2.png
    Greyscale
	
(claim 3) wherein when the occupant 40 moves in the direction from the one seat 24 toward the other seat 26 side during a collision event, the deployed sub-chamber abuts the one seat side of the side support portion on the one seat side of the other seat (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached);
(claim 4) wherein when the occupant 40 moves in the direction from the one seat 24 toward the other seat 26 side during a collision event, the deployed sub-chamber abuts the one seat side and the front face of the side support part on the one seat side of the other seat (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached);
(claim 5) wherein the main chamber is defined in a vehicle front side chamber and a vehicle rear side chamber, and the sub-chamber is attached to the vehicle front chamber (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached);
(claim 6) wherein the main chamber is defined in a vehicle front side chamber and a vehicle rear side chamber, and the sub-chamber is attached to the vehicle rear side chamber (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached);
(claims 7, 8) wherein the cushion inflates and expands at a seat far side;
(claims 9, 10, 11) wherein the main chamber is provided on a side surface portion on a center side in the vehicle width direction of a backrest of the one seat 24 or the other seat 26; 
(claims 13, 14, 15) wherein a vent hole through which gas generated by the inflator 20 flows is provided in an attachment portion between the sub-chamber and the main chamber, and a periphery of the vent hole and the main chamber are joined by stitching (see at least annotated Figs. 22 & 23 attached);
(claims 16, 17, 18, 19, 20) wherein the sub-chamber is attached near a position in which a shoulder of an occupant abuts a main chamber (Figs. 1-24, especially Figs. 1-15, 20-24; also see annotated Figs. 6, 7, 20-24 attached). 
Regarding claim 12, Borjeson et al. (Figs. 1-24) discloses a vent hole through which gas generated by the inflator 20 flows is provided in an attachment portion between the sub-chamber and the main chamber, and the sub-chamber and the main chamber include: The side airbag device 10 according to claim 1, wherein a periphery of the vent hole and an outer peripheral portion of the sub-chamber are coupled by stitching (see at least annotated Figs. 22 & 23 attached).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614